Citation Nr: 1712988	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  10-04 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent disabling prior to November 3, 2011 for degenerative disc disease of the thoracolumbar spine and intervertebral disc syndrome (IVDS) (hereinafter "back disability"), and in excess of 40 percent disabling thereafter.

2.  Entitlement to an increased evaluation for the service-connected radiculopathy, left lower extremity to include whether the reduction in compensation from 10 percent to zero percent effective November 3, 2011, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, served on active duty for training from March 2001 to July 2001 and active duty from June 2004 to November 2005.  The Veteran received the Global War on Terrorism Medal and Iraq Campaign Medal, among other decorations, for this service.

The issues of entitlement to service connection for bilateral hearing loss and entitlement to an increased evaluation for a service-connected back disability come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The issue of whether the reduction in compensation from 10 percent to zero percent for the Veteran's service-connected radiculopathy, left lower extremity was proper comes before the Board from the May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The appeals were processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In the January 2015 Statement of Accredited Representative In Appealed Case, the Veteran's representative indicated that the Veteran was not requesting a hearing before a Veterans Law Judge (VLJ).  Therefore, the Board will consider the claim based on the evidence of record. 

The appeal initially included the issue of entitlement to service connection for bilateral hearing loss.  In August 2015, the Board remanded the issue of service connection for a bilateral hearing loss disability.  In an August 2016 rating decision, the RO fully granted service connection for bilateral hearing loss; therefore, that issue is not in appellate status, and is not before the Board because there remain no questions of law or fact as to the fully granted issue.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).

In August 2015, the Board also remanded the Veteran's appeal for an increased rating for the service-connected back disability for additional development.  On remand, the requested actions were completed by the AOJ with no further action necessary to comply with the Board's remand directives; therefore, the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the AOJ's compliance with the Board remand is included in the Duties to Notify and Assist section below.

Concerning the claim for radiculopathy, the Board notes that generally lumbar radiculopathy is part and parcel of the increased rating claim for the Veteran's lumbar spine disability already on appeal.  38 C.F.R. § 4.71, General Rating Formula, Note 1.  In fact, the prior August 2015 Board remand noted that in considering whether a higher evaluation is warranted the Board must consider both orthopedic and neurological manifestations.  In this case, however, the Board finds that the radiculopathy must be adjudicated separately due to actions taken during the pendency of the appeal.  Specifically, the November 2009 rating decision granted service connection for the thoracolumbar spine and also granted a separate 10 percent evaluation for the left lower extremity radiculopathy.  The November 2009 Statement of the case also addressed both issues.  A May 2012 rating decision granted an increased evaluation for the thoracolumbar spine and reduced the left lower extremity rating from 10 percent to 0 percent effective November 3, 2011.  As will be discussed in the Remand section, the Veteran timely disagreed with this reduction.  A claim concerning whether a reduction in rating is proper is separate from a claim for an increased rating.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) (distinguishing between a rating reduction case and a rating increase case). In this case, the rating reduction was initiated by VA during the course of the claim for an increased evaluation for the radiculopathy which had already been perfected.  Given the nature of the Veteran's initial claim, this appeal therefore consists of both the issues of the propriety of the reduction and whether an increased evaluation is warranted

The issue of entitlement to an increased evaluation for the left lower extremity radiculopathy to include whether the reduction in compensation from 10 percent to zero percent was proper is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to November 3, 2011, the Veteran's back disability manifested by pain and limitation of flexion of the thoracolumbar spine to, at most, 90 degrees.

2.  At no point during the appeal period, did the Veteran have unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  Prior to November 3, 2011, the criteria for a disability rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1137, 1155 (2014); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242-5243 (2016).

2.  From November 3, 2011, the criteria for a disability rating in excess of 40 percent for a lumbar spine have not been met.  38 U.S.C.A. § 1137, 1155 (2014); 
38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242-5243 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The Veteran's claim concerns the proper disability ratings to be assigned to his service-connected back disability and arises from his disagreement with the initial disability rating assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to these claims is needed under VCAA.

The record also reflects that all relevant treatment and examination records are in the claims folder.  Neither the Veteran nor his representative has identified any outstanding medical evidence. 

The Veteran underwent VA examinations in November 2008, December 2011, and April 2016 to obtain medical evidence regarding the nature and severity of the disability.  The Board finds that collectively, the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinion were provided as the nature, etiology, and severity of the diagnosed conditions.  As such, the Board finds that the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Moreover, the Board concludes that there has been substantial compliance with remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In compliance with the August 2015 remand, the Veteran was sent an August 2016 letter requesting the names and addresses of any non-VA medical providers.  The Veteran failed to respond to the request for these records.  The duty to assist is not a one-way street and the Veteran has a duty to cooperate.  38 C.F.R. §§ 3.326, 3.327, 3.655(b) (2012); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Next, in accordance with the August 2016 remand, the Veteran underwent a VA spine examination in April 2016.  Therefore, the Board finds that the remand directives were substantially completed and an additional remand is not required.  See Dyment v. West, 13 Vet. App. 141 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required). 

The Board notes that VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 38 C.F.R. § 4.59 (2015); Correia v. McDonald, 28 Vet. App. 158 (2016).  Accordingly, the Board carefully considered whether a remand to ensure compliance was necessary.  To the extent that examination findings of record relative to the low back are not completely in compliance with Correia, the Board finds that remand for additional examination would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Current examination findings would not be useful in adjudicating the ratings assigned for the rating period prior to November 3, 2011 and any retrospective opinion would would merely impose additional burdens on VA with no benefit flowing to the Veteran, as VA would be asking an examiner to resort to speculation as to what motion, in weight-bearing and nonweight-bearing, was prior to 2011.  For the rating period from November 3, 2011, the Veteran is in receipt of the maximum schedular rating assignable for functional impairment comparable to favorable ankylosis of the lumbar spine, and the evidence of record is sufficient to establish that functional impairment comparable to unfavorable ankylosis of the thoracolumbar spine does not exist on active range of motion on weight bearing.  There is no indication of record that passive range of motion findings, or range of motion findings on nonweight bearing, would be more limited so as to warrant remand for additional examination.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.
Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify.").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

The Veteran contends that the back disability warrants a higher rating evaluation throughout the appeal period.  The Veteran is presumed to be seeking the maximum possible evaluation.  AB v. Brown, 6 Vet. App. 35 (1993).  When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

The Veteran's back disability is rated under Diagnostic Codes 5242-5243.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  Here, the first four digits, 5242, represent the diagnostic used to rate Degenerative Arthritis of the Spine.  The second four digits after the hyphen, 5243, represent the diagnostic code for rating Intervertebral Disc Syndrome.

Where functional loss due to pain on motion is alleged, 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 
38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss. Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

During the course of the appeal, the United States Court of Appeals for Veterans Claims (Court) holding in Correia v. McDonald, No28 Vet. App. 158 (2016) provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  As discussed above, to the extent that examination findings of record relative to the low back are not completely in compliance with Correia, the Board finds that remand for additional examination would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Current examination findings would not be useful in adjudicating the ratings assigned for the rating period prior to November 3, 2011 and any retrospective opinion would would require an examiner to resort to speculation as to what motion, in weight-bearing and nonweight-bearing, was prior to 2011.  For the rating period from November 3, 2011, the Veteran is in receipt of the maximum schedular rating assignable for functional impairment comparable to favorable ankylosis of the lumbar spine, and higher ratings are not predicated on range of motion.  Accordingly, the claim will be evaluated based upon the evidence of record.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under the rating schedule, IVDS (preoperatively or postoperatively) is to be rated either under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher rating when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, DC 5243. 

The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine. 
38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243). 

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

Increased Rating for Back Disability

The Veteran asserts that his lumbar spine disability was more disabling than reflected by his 20 percent rating prior to November 3, 2011 and his 40 percent rating thereafter.  By way of history the RO granted service connection for the lumbar spine in a February 2009 rating decision.  At that time a 10 percent evaluation was assigned effective July 23, 2008.  The Veteran appealed the evaluation of the spine but did not disagree with the effective date.  This appeal followed.  During the pendency of the appeal, a November 2009 rating decision granted an increased 20 percent evaluation effective July 23, 2008 and subsequently a May 2012 rating decision granted an increased 40 percent evaluation.  Despite the grant of the increased evaluations, the Veteran has not been awarded the highest possible evaluation. As a result, he is presumed to be seeking the maximum possible evaluation and the issues remain on appeal, as the Veteran has not indicated satisfaction with the 40 percent ratings. A.B. v. Brown, 6 Vet. App. 35 (1993).

Prior to November 3, 2011

While serving in Iraq, the Veteran injured his back filling and moving sandbags.  In November 2007, the Veteran underwent an MRI that showed mild to moderate degenerative changes noted throughout the lumbar spine with more pronounced disk desiccation height loss appearing at L4-5 and L5-S1.  During a February 2008 VA back examination, the Veteran had pain on full flexion during testing.

In March 2008, the Veteran underwent a VA neurosurgery examination to determine a course of treatment for his back disability.  The VA neurosurgeon indicated the Veteran's range of motion was "really quite good."  See March 2008 Neurosurgery Consult.  On further examination, the Veteran had no paraspinal muscle spasm, sacroiliac joint tenderness, straight leg raising, and his motor strength was symmetrical.  The VA neurosurgeon determined the Veteran was not a candidate for surgical intervention for his back disability and recommended core exercises, followed by anti-inflammatory medications, and perhaps epidural steroids. 

In July 2008, the Veteran filed a claim for service connection for a back disability.  A November 2008 National Guard physical profile showed the Veteran received epidural injections for his back disability.

In November 2008, the Veteran underwent a VA spine examination where he reported daily pain with flare-ups every two weeks that last one to two days.  The Veteran reported that during a flare-up he had increased pain and decreased range of motion of 90 percent.

On examination, the Veteran's flexion was to 90 degrees with pain at 90 degrees, and extension was to 15 degrees, with pain throughout the range of motion.  Repetitive motion did increase the Veteran's pain but the VA examiner indicated there was no change in active or passive range of motion during repeat motion testing and no additional loss of motion due pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  The VA examiner noted no spasm or tenderness in the thoracolumbar spine.

In March 2009, the Veteran reported severe pain on a daily basis that radiated down into the left leg and sometimes the right.  The VA physician diagnosed the Veteran with degenerated disk at the lowest two lumbar levels frankly extruded and mildly inferiorly migrated at L5-S1 disk, primarily affecting structures in the left lateral recess, slightly abutting S1 and perhaps S2.  In an addendum, the VA examiner noted the Veteran's extruded disk at L5-S1 appeared slightly increased relative to the prior examination in November 2006.

A February 2009 National Guard form showed the Veteran was placed on a limited duty profile due to his service-connected back condition.  In October 2009, the Veteran underwent diagnostic studies on his lumbar spine that showed a moderate narrowing of the L5-S1 disk space with vertebral heights within normal limits.  The October 2009 radiologist noted there was no evidence of scoliosis or spondylolisthesis in the Veteran's lumbar spine.

An April 2011 MRI showed early degenerative changes at L5-S1 with no significant canal stenosis or neural foraminal narrowing.  The diagnostic testing showed the Veteran had decreased disc height at L5-S1 when compared to a lumbar spine series performed in October 2009.

Here, the preponderance of the evidence shows that prior to November 3, 2011, the symptoms of the Veteran's back disability do not more clearly approximate the criteria for a 40 percent rating.  During the November 2008 examination, the Veteran's flexion was to 90 degrees with pain at 90 degrees, and extension was to 15 degrees, with pain throughout the range of motion.  The Veteran's combined range of motion was 185.  Repetitive motion did increase the Veteran's pain but the VA examiner indicated there was no change in active or passive range of motion during repeat motion testing an no additional loss or motion due pain, weakness, impaired endurance, fatigue, incoordination or flare-ups.  The VA examiner noted no spasm or tenderness in the thoracolumbar spine.  Flexion limited to 90 degrees supports a 20 percent evaluation, and no more.  In other words, the Veteran's motion far exceeded the finding of flexion of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

The Board has considered whether a disability rating higher than 20 percent for the lumbar spine disability is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint. In this regard, the Board notes that during the November 2008 VA examination, the Veteran reported that during flare-ups of the back disability he loses 90 percent of his range of motion.  The Veteran is competent to report the symptoms associated his back disability, including those experienced during a flare-up.  Barr, 21 Vet. App. 303 (2007).  However, even considering pain and flare-ups, the preponderance of the evidence does not support a finding that prior to November 3, 2011, the Veteran had forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  During the November 2008 VA examination, the Veteran showed no decreased range of motion after repetitive testing and at no point during the appeal period had the Veteran shown ankylosis of the spine.  To the extent to which the November 2008 VA examination report and Veteran suggest that he had pain throughout all ranges of motion, the Court has clearly indicated that painful motion does not equate to limited motion. Mitchell, 25 Vet. App. at 41.  In fact, the Court considered the argument that pain throughout all ranges should warrant the maximum rating and found that the "Secretary has persuasively argued that such an interpretation would lead to absurd results." Id. at 43.  Indeed, nothing in the caselaw supports the contention that a Veteran should be given maximum disability ratings simply because he may experience pain throughout the range of motion. Id. at 43.  Rather, pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance to constitute a functional loss and it is the presence of this functional loss that is the relevant question in assigning disability ratings. Id.  As explained above, although there may be pain on all movement, there is no objective evidence that the Veteran's pain results in additional functional loss that would warrant an increased schedular rating during this time period.  Thus, any additional limitation due to pain does not more nearly approximate a finding of flexion of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. See 38 C.F.R. § 4.45 , 4.71a, Diagnostic Code 5242; DeLuca, 8 Vet. App. at 202; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Moreover, while the evidence does establish that the Veteran suffers from degenerative disc disease, a higher evaluation is not warranted under Diagnostic Code 5243.  Specifically, the record does not show that he had incapacitating episodes having a total duration of at least four weeks during the past 12 months as contemplated by the regulations because he did not require bed rest prescribed by a physician.

The Board has also considered whether an increased rating could be granted based upon a separate neurological disability related to the lumbar spine.  As noted in the introduction, to the extent to which the Veteran has radiculopathy, that issue is being remanded.  Concerning other neurological disabilities, the Veteran has consistently denied the presence of bladder of bowel impairment during VA treatment and VA examinations and accordingly a separate evaluation is not warranted.  

After November 3, 2011


In December 2011, the Veteran underwent a VA compensation and pension examination for his service-connected back disability.  The Veteran reported constant, severe pain, that traveled down his legs and that he could walk 200 yards in 20 minutes.  The Veteran reported stiffness, fatigue, decreased motion, spasms, paresthesia, and numbness due to the service-connected back disability.  The Veteran reported no erectile dysfunction or bladder problems due the back disability. He also denied any incapacitating episodes due to his back.

On examination, the VA examiner noted no ankylosis, atrophy, pain on movement, muscle spasm, or guarding.  The VA examiner did note tenderness on the lower spine.  Range of motion testing for the lumbar spine revealed the Veteran had flexion of 24 degrees with pain at 24 degrees and extension of 10 degrees with pain at 10 degrees.  Repetitive testing of the lumbar spine revealed no additional limitations in range of motion.

In March 2012, the Veteran underwent Physical Evaluation Board proceedings and, in pertinent part, was found unfit to continue service in the National Guard due to his back disability.

In April 2016, the Veteran underwent VA back conditions and peripheral neuropathy compensation and pension examinations.  The VA examiner diagnosed the Veteran with degenerative disc disease, thoracolumbar spine, IVDS, and radiculopathy of the left lower extremity.  The Veteran reported pain that in the lower back with radiation down the left leg that was not constant, but at times was excruciating.  The Veteran also reported flare-ups every one to two weeks where he is unable to work due to pain.  During a flare-up, the Veteran reported being unable to get out of a car, chair or off the ground, he requires assistance from his spouse, and his left leg give out and collapse.

On examination, the Veteran did not have ankylosis of the spine.  Range of motion testing of the lumbar spine revealed forward flexion limited to 50 degrees and extension limited to 25 degrees.  The VA examiner indicated the limited range of motion prevented the Veteran from bending over to tie his shoes or pick something up off the ground.  The Veteran experienced moderate pain, evidenced by wincing, during the range of motion testing.  The VA examiner indicated there was pain with weight bearing and the Veteran was able to perform repetitive-use testing with no additional functional loss.  The VA examiner indicated the Veteran's service-connected back condition results in pain, weakness, and a lack of endurance that limits functional ability but cannot be described in terms of range of motion.  The VA examiner indicated the Veteran had no episodes and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past twelve months.

As above, the rating schedule provides for a 40 percent rating with forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  However, medical testing throughout the entire appeal period has been negative for ankylosis.  During the examination, the Veteran showed forward flexion of 25 degrees.

The Board has considered whether a disability rating higher than 40 percent is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint. Although the Veteran's symptoms included pain on movement, flare-ups, trouble getting in or out of a car or into and out of chairs the December 2011 and April 2016 VA examination report indicates that the Veteran had forward flexion to at least 24 degrees even after three repetitions of repetitive-use testing.  In sum, even considering the effects of pain, the Veteran retained ranges of motion in the thoracolumbar spine.  In other words, any additional limitation due to pain does not more nearly approximate a finding of unfavorable ankylosis of the entire thoracolumbar spine.  There is no evidence that the entire spine was fixed in flexion or extension, or that one or more of the following occurred: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Accordingly, the 40 percent rating contemplates the functional loss due to pain and less movement. There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination for this period of the appeal. See 38 C.F.R. §§ 4.40 , 4.45; DeLuca, 8 Vet. App. at 206-07. 

Consideration has also been given to the potential application of the other diagnostic codes for disabilities of the spine. See 38 C.F.R. § 4.71a , Diagnostic Codes 5235-5243. However, the Board finds no basis upon which to assign an evaluation in excess of 40 percent for the Veteran's back disability for the time period of the appeal. 

A higher rating is not warranted under Diagnostic Code 5243. Although the Veteran was found to have IVDS, there is no medical evidence of incapacitating episodes having a total duration of at least six weeks, or physician-prescribed bed rest, which is the requirement for an incapacitating episode. See 38 C.F.R. § 4.71a , Diagnostic Code 5243, Note 1. 

In addition, as noted above, the Veteran's service-connected left lower extremity radiculopathy is being remanded.  There is no objective evidence of any other neurologic abnormalities, including bowel or bladder impairment, to warrant a separate rating under the appropriate diagnostic code. 38 C.F.R. § 4.71a , Diagnostic Code 5237, Note (1). The December 2011 and April 2016 VA examiner indicated that the Veteran did not have any neurologic abnormalities except for radiculopathy of the lower extremities. Moreover, the Veteran has not reported neurologic symptoms other than radicular pain.

In sum, the preponderance of the evidence is against the award of a rating in excess of 40 percent for the Veteran's lumbar spine disability for the period of appeal from November 2, 2011, and the appeal is denied. As a preponderance of the evidence is against the award of an increased evaluation for this period of the appeal, the benefit of the doubt doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3 , 4.7.

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Veteran has not specifically argued, and the record does not otherwise reflect, that his disabilities render him totally unemployable.  At an April 2016 VA hearing loss examination, the Veteran indicated that he is currently employed as a teacher.  Accordingly, a claim for TDIU has not been raised. 

Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for those disabilities.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's disabilities is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating in this case is adequate.  The Veteran's complaints of pain, limitation of motion, and activity limitation are contemplated in the criteria for evaluating his disability.  The applicable diagnostic criteria consider such symptoms, and as discussed above, the Board has found that the weight of the evidence does not demonstrate that the Veteran's back disability meets or more closely approximates the next higher rating under any of the applicable diagnostic codes for the period on appeal.  Additionally, there is no indication that the collective impact or combined effect of multiple service-connected disabilities presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The rating criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disabilities.  See 38 C.F.R. § 4.71a (2015).  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

From, July 23, 2008 to November 3, 2011, a rating in excess of 20 percent for a low back disability is denied.

Since November 3, 2011, a rating in excess of 40 percent for a low back disability is denied.




REMAND

As noted in the introduction, during the pendency of the appeal, the Veteran's service-connected radiculopathy, left lower extremity was reduced from 10 percent to zero percent by the RO in a May 2012 rating decision.  In an October 2012 statement, the Veteran expressed disagreement with the May 2012 reduction.  A review of the record demonstrates that VA has not provided the Veteran with a Statement of the Case (SOC) on the issue of whether the reduction in compensation from 10 percent to zero percent for the Veteran's service-connected radiculopathy, left lower extremity was proper.  See Manlicon v. West, 12 Vet. App. 238 (1999).  Accordingly the claim must be remanded.  The claim concerning the evaluation of the left lower extremity radiculopathy is inextricably intertwined with the reduction and is therefore also remanded.

Accordingly, the case is REMANDED for the following action:

1. Issue an SOC to the Veteran addressing the claim of entitlement to an increased evaluation for the service-connected radiculopathy, left lower extremity to include whether the reduction in compensation from 10 percent to zero percent effective November 3, 2011, was proper.  He must be advised of the time limit in which he may file a Substantive Appeal.  Then, if the appeal is timely perfected, the issue should be returned to the Board for further appellate consideration, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


